Citation Nr: 1520304	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-17 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of education benefits.

(The issues of whether new and material evidence has been received to re-open claims of entitlement to service connection for lumbosacral strain and chondromalacia of the left knee; entitlement to service connection for lumbosacral strain, chondromalacia of the left knee, and a cervical spine disability; and entitlement to an increased rating for tinea pedis are the subject of a separate Board decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to June 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was notified of the intent to recover the overpayment of her education benefits in May 2012.  The Veteran submitted a notice of disagreement in July 2012, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this issue for the issuance of a SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the issue should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a SOC, concerning the issue of waiver of recovery of an overpayment of education benefits so that the Veteran may have the opportunity to complete an appeal on that issue (if she so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




